Citation Nr: 1226892	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk



INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The RO granted the Veteran an initial 30 percent disability rating for his PTSD.

The Veteran requested a hearing before the Board in June 2011. A hearing before the Board was scheduled for December 9, 2011. The Veteran's request for a hearing before the Board was withdrawn by virtue of his failure to appear for his scheduled hearing. See 38 C.F.R. § 20.702(d).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been added to the appeal and is reflected on the title page because, in this case, a TDIU rating is an element of the appeal contesting the initial rating for PTSD. See Rice v. Shinseki, 22 Vet.App. 447 (2009). Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU. See Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001). In statements dated in May and April of 2010, the Veteran appears to have raised the issue of TDIU rating due to his service-connected PTSD; and as such, a claim of entitlement to TDIU is part of the current appeal.  See Rice and Roberson, both supra.

The issue of entitlement to service connection for testicle pain has been reasonably raised by the record, specifically in the Veteran's April 2010 statement. This issue has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ), and it is not a part of the current appeal before the Board.  Accordingly, the issue of service connection for a disability manifested by testicle pain is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is claiming entitlement to an initial rating in excess of 30 percent for PTSD, to include a TDIU rating.  Due to the fact that pertinent employment records and treatment records may be available, the Board is unable to render a decision without additional development of the record. The claims must be remanded in compliance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). VA must assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.

The claims file contains VA treatment records from July 1986, September 1986, October 1986, March 1987, December 1989, and July 1999. While this case is in remand status, the RO/AMC should request that the Veteran identify (the name, address, and approximate beginning and ending dates of) any outstanding VA and private records pertaining to treatment of his PTSD, so that such putative records may obtained and associate with the claims file.

Pursuant to Spurgeon v. Brown, 10 Vet.App. 194, 197-98 (1997), VA has a duty to notify the veteran of his responsibility to furnish employment records to support any claim that his service-connected condition affected his employment. However, VA is not required to unilaterally request these records due to their highly confidential nature. Spurgeon, 10 Vet.App. at 197. A review of the claims file reflects that the Veteran submitted a statement in April 2010 stating that he was involved in disciplinary actions in every job he had, which he implies is a result of his PTSD. To date, VA has not notified the Veteran of his responsibility to furnish employment records to support his claim. While this case is in remand status, the RO/AMC must notify the Veteran of his ultimate responsibility to furnish his employment records.

In this context, the Board further observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability, specifically PTSD.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the RO/AMC should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), as a component of the claim for an higher initial rating for the underlying PTSD, in the first instance, to avoid any prejudice to the Veteran.

The Veteran is reminded that he "must cooperate fully with VA's reasonable efforts to obtain [his] relevant records." 38 C.F.R. § 3.159(c)(1)(i). If, following the RO's notification, the Veteran provides VA with company names, dates of employment, and signs and returns any authorizations necessary to obtain his employment records, VA must take appropriate steps to obtain those records. 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  As a component of the claim for an higher initial rating for the underlying PTSD, notify the Veteran and his representative of the requirement for extra-schedular consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b); and permit them an opportunity to supplement the record as desired.

2. Ask the Veteran and his Representative to identify, by name, address, and approximate (beginning and ending) dates, all VA and non-VA health care providers that have treated him for his PTSD, to specifically include any private records of psychiatric treatment dated since April 2010, and if necessary, to provide authorization to enable VA to obtain any additional evidence pertinent to the PTSD claim.  Then, request copies of all records identified by the Veteran and his Representative, which have not been previously obtained, and associate them with the claims folder.  If any records sought are not obtained, notify the Veteran and his Representative of the record that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Send the Veteran a copy of, and request that he Veteran complete and sign, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for each employer.  Each executed form should be returned to VA.  With respect to employment (personnel) records, particularly those relating to lost time, sick leave, and disciplinary actions, notify the Veteran of the relevance of these types of employment (personnel) records to his claims, and of his ultimate responsibility to furnish these records as well as any copies in his possession.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his Representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4. Notify the Veteran that he may submit evidence documenting any job terminations, to include the employer's reasons for termination, including the records pertaining to the facts and circumstances of any disciplinary action leading to termination; and any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and that he may submit evidence documenting marginal employment, if any, (past or prospective) employment secured or followed that resulted in earned annual income that does not (or did) not exceed the poverty threshold.

5. After completing the development outlined above, schedule the Veteran for a VA mental disorder examination to determine the level of severity of the Veteran's PTSD.  The entire claims file is to be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings reported in detail.  Specifically, the examiner is asked to identify and describe the Veteran's impairment due to the pathology, symptoms and signs of his PTSD.

Also, the examiner is asked to address the following question: Does the Veteran's PTSD render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the pathology, symptoms and signs associated with his PTSD, and considering his level of education and occupational experience?

Please explain the reason(s) for your answer.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.	After completing the requested actions above, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD, to include a TDIU rating, including consideration on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  If the benefit sought appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an appropriate period of time to respond.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



